DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
*	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

a.	Claims 1, 11, 20 and intervening claims are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor because it is not clear to the Examiner:
what the nexus is in e.g., Claim 1: “encoding the message using a second polar code to obtain a second codeword, wherein the second codeword includes two parts, and a first part of the second polar code is same as the first polar code; transmitting the first codeword to a receiver in a first transmission; and transmitting a second part of the second codeword in a second transmission without transmitting a first part of the second codeword when the receiver is unable to decode the message based on the first codeword” as second polar code has not been defined as comprising parts, which leads to speculation as to what the scope of same claim is.
Claims 1, 11, 20 and intervening claims recite similar limitations.
	What is meant by the expression: “the instructions are for execution by a device/processor to implement method configured to:…” in Claims 11, 20 as no method steps are performed which leads to speculation as to what the scope of same claims is.  Examiner interprets same expression as:” the instructions, when executed by a device, cause same device to implement a method comprising steps of:…”

 ‘decode the message’ in Claims 1, 11, 20 as only ‘first codeword’ has been previously defined, 
	‘ the one or more information bits (are mapped to the most-reliable bit-locations in the second part of the second codeword)’ in Claims 3-6, 13-16 as only ‘information bits’ have been previously defined,
	‘the most -reliable bit-locations in…’ in Claims 5 and 15 as same locations have not been previously defined….
c.	Claims 5 and 15 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends because as “ the one or more information bits are mapped to the most-reliable bit-locations in the second part of the second codeword” is a subset of ‘information bits’ recited in respective Claims 5 and 15. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Abstract

. 	Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

.1	The abstract of the disclosure is objected to because said abstract recites legal phraseology used in claim  1. Correction is required.  See MPEP § 608.01(b).
Specification
*     In the disclosure at para. 35: last sentence, “At operation 610” should be “At operation 630” as depicted in Fig. 6. Appropriate correction is required.
Double Patenting (non-statutory)
* 	The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985) and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
A timely filed terminal disclaimer in compliance with 3 7 CFR 1. 3 2 1 (b) and may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.78(d).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

.1	Instant claimed invention is not patentably distinct from claimed invention of USP No. 10756853 although the conflicting claims are not identical as instant claims and same conflicting claims are obvious embodiments of each other with obvious variations – incremental redundancy hybrid automatic repeat request (IR-HARQ) via polar coding-of each other and therefore are not patentably distinct.
.	Claim(s) 1 of USP No. 10756853 contain(s) every element of Claim(s) 1 of instant application and as such anticipate(s) Claim(s) 1 of instant application.
.	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
.2	This is a provisional obviousness-type double patenting rejection.
.3	Patent applicants now have the option to submit eTerminal Disclaimers (eTD) via EFS-Web, the USPTO’s electronic patent application filing system.  Submitted eTDs are auto-processed and approved immediately by the USPTO if the request meets all submission requirements.  A P574 code will appear in PALM contents and a DISQ.E.FILE document code will appear under the “All” tab of eDAN to indicate that an eTD has been approved.

Interpretation under 35 USC 112(f)
*  	Examiner notes that no limitations of instant claims invoke 35 USC 112(f) and that same claims are examined accordingly.
  Claim Rejections - 35 USC ' 103

*	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 *	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being obvious over SHEN et al. (USPGPub No. 20170012744; January 12, 2017) and (NN8804166: Software-Based Error Control for Personal Systems Communications Links; IBM Technical Disclosure Bulletin, April 1988; hereinafter IBM Tech 166). 

As per Claims 1, 11, 20, SHEN substantially discloses HARQ in a transmission system wherein polar coded messages are transferred between 1st and 2nd transceivers via 1st polar coded data (e. g., Fig. 1, para. 96) wherein, in response a decoding failure, retransmission of 2nd polar coded messages is effected wherein said 2nd polar coded messages are a combination of same 1st polar coded data and a 2nd part(e. g., para. 98Fig. 2: Blocks 201-203), e.g.,  Figs. 1=2, 6 and paras.:  [96]”The encoding module 501 is configured to encode some information bits of a first polar code to obtain a second polar code, and provide the second polar code for the modulo-2 addition module 502, where the first polar code is a code word that is transmitted for the first time. 


    PNG
    media_image1.png
    276
    457
    media_image1.png
    Greyscale
 
[[0097] The modulo-2 addition module 502 is configured to perform modulo-2 addition on the first polar code and the second polar code to obtain a third polar code, and provide the third polar code for the sending module 503. 
[0098] The sending module 503 is configured to send the third polar code as a to-be-retransmitted code word. 
[0099] Optionally, in an embodiment, the present invention further provides a polar code retransmission apparatus 60. As shown in FIG. 6, an encoding module 501 in the apparatus 60 includes a determining unit 5011 and an encoding unit 5012. 
[0100] Specifically, the determining unit 5011 is configured to determine a first information bit set U.sub.1, and provide U.sub.1 for the encoding unit 5012, where U.sub.1 is a subset of an information bit set U.sub.2 of a first polar code, and the first polar code is a code word that is transmitted for the first time. 
[0101] The determining unit 5011 is further configured to determine a first information bit index set A.sub.1, and provide A.sub.1 for the encoding unit 5012, where A.sub.1 is an information bit index set of a second polar code. 
[0102] The encoding unit 5012 is configured to encode U.sub.1 according to A.sub.1 to obtain the second polar code, where both a code word length of the second polar code and a code word length of the first polar code are N/2, N=2.sup.n, and n is an integer greater than 1. 
[0103] The apparatus 60 can implement related steps and operations in the embodiments in FIG. 1 to FIG. 3. Therefore, to avoid repetition, no further details are provided.}
Not specifically described in detail, though suggested at para. 131, in SHEN is the step whereby the retransmission routine may be implemented via data truncation algorithm, same algorithm using a subset of same combination of same 1st polar coded data and same 2nd part. 
However IBM Tech 166 et al., in an analogous art, discloses  an “Software-Based Error Control for Personal Systems Communications Links,” wherein such data truncation retransmission  techniques are described {See IBM Tech 166 et al., Id.,:” A codeword in this class of codes can be viewed as comprised of two or more parts of equal length, the first of which is the dataword itself; the other part(s) convey error-correcting information for the dataword and are called "parity words". According to the ARQ/P concept, the dataword is initially transmitted with a CRC, but without its parity word(s). Thus, in the absence of transmission errors, ARQ/P behaves just as a regular ARQ. When an error occurs, however, ARQ/P responds to the NAK, not by repeating the dataword as does ARQ, but by transmitting the first-order parity of the dataword; the parity word is again accompanied by the CRC of this parity word. If the parity is received correctly, ARQ/P simply inverts it, yielding the original dataword. (This inversion is possible because the mapping between the parity word and the dataword is one-to- one.) If the parity is received corrupted however, the receiver concatenates the corrupted dataword and the corrupted first-order parity word, thereby forming a codeword of the error-correcting code; this codeword can be decoded to yield the corrected dataword. The corrected dataword will, with high probability, be identical to the original dataword. The receiving decoder has the ability of detecting when a correction has failed. In that case, it will return a second NAK, to which the transmitter would respond by sending the second-order parity word of the original dataword. Since the two parities are orthogonal, the strength of the ECC codeword that the receiving decoder can construct from the three words received so far is doubled, thereby increasing the probability of successful correction. This can be extended to higher order parities. …”}
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure in SHEN by including truncated data retransmission   technique as taught by IBM Tech 166 et al., because such modification would provide the procedure disclosed in SHEN with an optimized data processing technique whereby “After receiving a corrupted dataword followed by a corrupted parity word, the receiver attempts, as previously explained, to decode the rate 1/2 error-correcting codeword formed by concatenating these data and parity words. In case decoding has failed, the receiver returns a NAK, but at this point it expects the re-transmission of the dataword, rather than a second order parity word as in ARQ/P. The reception of a second instance of the dataword again creates two opportunities for obtaining the correct data: - The word itself, if it is received correctly, and - The result of decoding the codeword formed from the most recently received data and parity words..” {See IBM Tech 166 et al., .}
As per Claims:
2, SHEN/IBM Tech 166 discloses method of claim 1, wherein the length of a second part of the second polar code is equal to the -e.g., SHEN at para. 55: data sizing-length of the first polar code. 3, SHEN/IBM Tech 166 discloses  method of claim 1, wherein the first polar code includes one or more information bits that are included in a second part of the second polar code and -e.g., IBM Tech 166  teaches to exclude data part during retransmission-excluded from the first part of the second polar code. 
4, SHEN/IBM Tech 166 discloses  method of claim 1, wherein the second part of the second codeword -e.g., IBM Tech 166  teaches to include parity part during retransmission-includes parity information for the one or more information bits. 

5, SHEN/IBM Tech 166 discloses  method of claim 1, wherein the one or more information bits are -e.g., SHEN at paras. 6, 128, 109, 111: map/modem/polar bit indexing function-mapped to the most-reliable bit-locations in the second part of the second codeword. 6, SHEN/IBM Tech 166 discloses  method of claim 1, wherein the first codeword is transmitted as an original transmission, wherein the second part of the second codeword is transmitted as a re-transmission, and wherein the one or more information bits are carried in more -e.g., SHEN at paras. 6, 82, 128, 109, 111: map/modem/polar bit indexing function-reliable bit-locations during the second transmission than during the first transmission. 
7, SHEN/IBM Tech 166 discloses  method of claim 1, wherein the shortened and/or -e.g., SHEN at paras. 87, 94, 128: rate matching by puncturing-punctured positions in a second part of the second polar code is symmetrical and consistent with the shortened and/or -e.g., SHEN at paras. 87, 94, 128: rate matching by puncturing-punctured positions in the first polar code. 
8, SHEN/IBM Tech 166 discloses  method of claim 1, wherein the sequentially -e.g., SHEN at paras. 87, 94, 128: rate matching by puncturing-puncturing is used for rate matching, wherein the -e.g., SHEN at paras. 87, 94, 128: rate matching by puncturing-punctured positions are in a second part of the second polar code. 9, SHEN/IBM Tech 166 discloses  method of claim 1, wherein the second part of the second codeword is a portion of the first polar code. 
SHEN/IBM Tech 166 discloses  method of claim 1, further comprising: encoding the message using a -e.g., SHEN at paras. 32-33-third polar code to obtain a -e.g., SHEN at paras. 32-33-third codeword, wherein the third codeword includes three parts, a first part of the third polar codeword is same as the first polar code and a second part of the third polar codeword is same as a second part of the second polar code, and transmitting the -e.g., SHEN at paras. 32-33-third part of the third codeword without transmitting the first two parts of the third codeword when the receiver is unable to decode the message based on the first codeword and the second codeword. 12, SHEN/IBM Tech 166 discloses  device of claim 11, wherein the length of a second part of the second polar code is equal to the -e.g., SHEN at para. 55: data sizing-length of the first polar code. 13, SHEN/IBM Tech 166 discloses  device of claim 11, wherein the first polar code includes one or more information bits that are included in a second part of the second polar code and -e.g., IBM Tech 166  teaches to exclude data part during retransmission-excluded from the first part of the second polar code. 
14, SHEN/IBM Tech 166 discloses  device of claim 11, wherein the second part of the second codeword -e.g., IBM Tech 166  teaches to include parity part during retransmission-includes parity information for the one or more information bits. 

15, SHEN/IBM Tech 166 discloses  device of claim 11, wherein the one or more information bits -e.g., SHEN at paras. 6, 128, 109, 111: map/modem/polar bit indexing function-mapped to the most-reliable bit-locations in the second part of the second codeword. 16, SHEN/IBM Tech 166 discloses  device of claim 11, wherein the first codeword is transmitted as an original transmission, wherein the second part of the second codeword is transmitted as a re-transmission, and wherein the one or more information bits are carried in more -e.g., SHEN at paras. 6, 82, 128, 109, 111: map/modem/polar bit indexing function-reliable bit-locations during the second transmission than during the first transmission. 17, SHEN/IBM Tech 166 discloses  device of claim 11, wherein the shortened and/or -e.g., SHEN at paras. 87, 94, 128: rate matching by puncturing-punctured positions in a second part of the second polar code is symmetrical and consistent with the shortened and/or -e.g., SHEN at paras. 87, 94, 128: rate matching by puncturing-punctured positions in the first polar code. 18, SHEN/IBM Tech 166 discloses  device of claim 11, wherein the sequentially -e.g., SHEN at paras. 87, 94, 128: rate matching by puncturing-puncturing is used for rate matching, wherein the -e.g., SHEN at paras. 87, 94, 128: rate matching by puncturing-punctured positions are in a second part of the second polar code. 
19, SHEN/IBM Tech 166 discloses  device of claim 11, wherein the second part of the second code word is a portion-e.g., SHEN at para. 32- of the first polar code. 
                                 ****
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, e.g.: (USPGPub No. 20020152342) to Das discloses in ‘Rate adaptation in a wireless communication system,’ method for operating a wireless transmission system wherein “… transmission rate used in slot n is based on channel condition (quality) measurements in slot (n-3) assuming three slots feedback delay. With Hybrid ARQ, if a frame is received in error, the receiver stores the frame and sends back a NACK to the transmitter. The transmitter performs a retransmission and the two transmissions can be combined and the frame can be decoded with higher success probability. The number of transmissions/retransmission across which the hybrid ARQ operation is done can be a larger number greater than 2. “  Fig. 4 and para. 20.
Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Guy J Lamarre/
Primary Examiner, Art Unit 2112